El Juez Asociado Su. del Tono,
emitió la opinión del tribunal.
La acusación en lo pertinente, dice así:
‘ ‘ El Fiscal formula acusación contra Dolores Rodríguez y Benigno Fernández por un delito de infracción al artículo 17 del Reglamento de Sanidad No. 30, misdemeanor, cometido como sigue: Los citados acusados allá el día 1 de mayo de 1915, en Santuree que forma parte del Distrito Judicial de San Juan, ilegal y voluntariamente expen-dieron pan sin estar éste envuelto en el papel correspondiente; cuyo pan procedía de la panadería de la cual es administrador el acusado Fernández y lo transportaba el acusado Rodríguez, sin llevarlo pre-servado del polvo y las moscas según ordena dicbo reglamento.”
Y el precepto reglamentario infringido es como sigue:
“Reglamento de Sanidad No. 30. ‘Art. 17. — El pan se conser-vará en las panaderías y en los establecimientos para su venta, pro-tegido contra insectos y el polvo. Debe venderse envuelto en papel.
“ ‘El transporte del pan se efectuará en carros adecuados, también protegidos contra el polvo y las moscas.’ ”
Practicada la prueba, fué absuelto Benigno Fernández de quien la acusación decía que era el administrador de la pa-nadería que babía vendido el pan sin estar envuelto en la forma exigida por la ley. El otro acusado Dolores Rodrí-guez, que es el apelante, fué condenado a pagar.una multa • de veinte y cinco pesos y en defecto de pago un día de cárcel por cada peso dejado de satisfacer.
La prueba demuestra claramente a nuestro juicio que el pan ocupado se envió por la* panadería “La Unión” al Asilo de Niñas situado en la carretera de Santuree, parada 15, sin estar envuelto en papel. La infracción quedó, pues, plena-mente comprobada. Mas' ¿ quién es el verdadero responsable de ella? El alegado administrador de la panadería fué ab-suelto por no haberse demostrado que desempeñara tal cargo. Se condenó al apelante ¿y qué hizo el apelante? La prueba no demuestra que vendiera el pan, ni que lo despachara si-quiera en la panadería. Simplemente establece el hecho de *426que era un peón asalariado encargado de conducir el pan a los sitios donde se le ordenaba, y a nuestro juicio, tal hecho no es suficiente para considerarlo culpable de la infracción que se investiga. El del acusado no es el caso corriente del vendedor de pan a domicilio, porque si bien en dicho caso en la mayor parte de las ocasiones el artículo no pertenece al vendedor, no puede negarse que éste realiza actos propios de los cuales es personalmente responsable.
De más está consignar la importancia del estricto cum-plimiento de las leyes sanitarias. La salud del pueblo es ley suprema y debe protegerse por todos los medios que sean jus-tos y procedentes. • Pero al fijar responsabilidades debe cas-tigarse a los verdaderos autores de la infracción o delito; ho a los que sin culpa intervienen incidentalmente en la realh zación de los hechos.
Procede la revocación de la sentencia apelada y la abso-lución del acusado.

Revocada la sentencia y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.